         CASE 0:19-cv-01929-MJD-ECW Doc. 95 Filed 11/13/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

MARCQUISE MURPHY and RATANYA
ROGERS, individually and on behalf of all              Case No. 19-cv-1929 (MJD/ECW)
others similarly situated,

                      Plaintiffs,                          [PROPOSED]
                                                        ORDER GRANTING
v.                                                     DEFENDANT BLUSKY
                                                   RESTORATION CONTRACTORS,
LABOR SOURCE, LLC d/b/a CATSTAFF                        LLC’S MOTION FOR
d/b/a ONE SOURCE STAFFING AND                          CERTIFICATION FOR
LABOR, and BLUSKY RESTORATION                        INTERLOCUTORY APPEAL
CONTRACTORS, LLC,

                       Defendants.


        The above-entitled matter came before the Honorable Michael J. Davis,

 United States District Court Chief Judge, upon Defendant BluSky Restoration Contractors,

 LLC’s Motion to for Certification for Interlocutory Appeal [ECF 91].

        Based upon the pleadings filed with the Court, memoranda, declarations, exhibits,

 and upon other documents and information in the record the Court may consider, and

 having considered all relevant authorities, the Court finds:

        The below issue involves a controlling question of law that is likely to result in

 dismissal of the nationwide claims for lack of personal jurisdiction, significantly impacting

 the course of the litigation. Substantial grounds for differences of opinion exists as to this

 issue, and resolution of the issue may avoid protracted litigation and is likely to materially

 advance the ultimate termination of this litigation. Thus, Defendant BluSky Restoration

 Contractors, LLC’s Motion should be GRANTED.


                                               1
           CASE 0:19-cv-01929-MJD-ECW Doc. 95 Filed 11/13/20 Page 2 of 2




         NOW, THEREFORE IT IS ORDERED:

         1. Defendant BluSky Restoration Contractors, LLC’s Motion for Certification for

              Interlocutory Appeal is hereby GRANTED; and

         2. Pursuant to 28 U.S.C. § 1292(b), the following issue is certified for review by

              the Eighth Circuit Court of Appeals:

              Whether, in light of intervening Supreme Court precedent,
              registering to do business in Minnesota is sufficient to subject a
              foreign corporation to general jurisdiction in Minnesota as set forth
              in Knowlton v. Allied Van Lines, Inc. 900 F.2d 1196 (8th Cir. 1990)?



Dated: __________________                            _________________________________
                                                     Michael J. Davis
                                                     United States District Court



4849-3475-5538, v. 1




                                               2
